CASE 0:20-cv-01319-JRT-HB Document 29-1 Filed 07/17/20 Page 1 of 5




                    Exhibit A
          CASE 0:20-cv-01319-JRT-HB Document 29-1 Filed 07/17/20 Page 2 of 5

                                                           Privileged and Confidential Attorney Work
                                                          Product and Attorney-Client Communication




                                     CONFIDENTIAL

Date:         [DATE]

To:           All Plaintiffs' Counsel for Direct Purchaser Class Plaintiffs

From:         Lead Counsel – Bryan Bleichner, Jason Hartley, Douglas Millen, and Megan
              Jones

Re:           Time and Expense Billing Protocol
              Howard B. Samuels v. Cargill, Inc., et al., No. 0:20-cv-01319 (D. Minn.)
              (JRT/HB)



        We write to provide you with information and instructions regarding time and expense
billing in the referenced case, consistent with the Court’s [_________] Order (ECF No. [ ____]).

       In order to be considered as part of any future fee distribution, all time and expenses
submitted must adhere to the instructions and guidelines set forth in this protocol memo. Work
performed prior to the appointment of lead counsel will be considered on a good faith basis at
the time of a fee application by co-lead counsel to the extent it benefitted the class. In order for
the class to benefit from that work, it should be shared with lead counsel now. To that end, if
you have worked with experts as part of your investigation in this case, please send us any
documents and/or memoranda related to that expert work. If you developed any research
memoranda related to your work in this case, please send us those memoranda as well. Finally,
if you have interviewed and/or worked with any confidential witnesses or former employees of
defendants as part of your investigation in this matter, please let us know immediately, and we
will follow-up with you.

        We appreciate the many generous offers of help in this case, and we may reach out to you
as this case progresses.
          CASE 0:20-cv-01319-JRT-HB Document 29-1 Filed 07/17/20 Page 3 of 5

                                                           Privileged and Confidential Attorney Work
                                                          Product and Attorney Client Communication

Time:

  1. Each firm must submit summary time reports to Ian Engdahl (iengdahl@hausfeld.com)
     with a cc: to Bryan Bleichner (bbleichner@chestnutcambronne.com), Jason Hartley
     (hartley@hartleyllp.com), Douglas Millen (dmillen@fklmlaw.com), and Megan Jones
     (mjones@hausfeld.com) on a monthly basis, using the attached form.

        In reporting your lodestar, you agree that co-lead counsel may, at their discretion,
        evaluate the contribution of each firm and lawyer and award fees
        reasonably commensurate with the value of each firm’s and lawyer’s work on the case.

  2. Lodestar should be reported consistent with the billing rate guidelines above and each
     timekeeper must be identified as one of the following: (P) Partner, (C) Of Counsel, (A)
     Associate, (LC) Law Clerk, (PL) Paralegal, or (O) Other.

  3. Computer generated time reports substantiating the information set forth in the monthly
     time reports shall be maintained by each firm but shall only be submitted if and when
     requested by Lead Counsel.

  4. All time for the period from inception through [DATE] shall be reported no later than
     [DATE]. Thereafter, monthly time reports must be submitted by the 15th of the
     following month.

  5. All time must be recorded contemporaneously, be descriptive (not: “legal research” but
     “Legal research re class certification standard” for example) and indicate who directed
     the work.

  6. All time must be recorded in tenths of an hour.

  7. All work must be approved or assigned by Lead Counsel.

  8. Please bill “Travel” time separately from any other task.

  9. Block billing is not allowed.

  10. All time descriptions must be detailed, and must break out the time for each discrete task
      according to the following specific task codes:

              1. Investigations / Factual Research
              2. Discovery of Plaintiffs
              3. Discovery of Defendants and/or Third Parties
              4. Experts, including discovery related to experts: structured data, etc.


                                                 2
        CASE 0:20-cv-01319-JRT-HB Document 29-1 Filed 07/17/20 Page 4 of 5

                                                           Privileged and Confidential Attorney Work
                                                          Product and Attorney Client Communication

            5. Pleadings, Briefs, Pretrial Motions, excluding class certification, but including
            legal research
            6. Class Certification
            7. Litigation Analysis / Strategy
            8. Court Appearances
            9. Settlement & Administration
            10. Fee/Expense Proceedings
            11. Appellate Work
            12. Trial Prep
            13. Trial
            14. Case Management
            15. Travel
            16. Document Review

  11. Read and review time should not be billed, except to the extent it is necessary to perform
      a specific assignment from Lead Counsel. Unnecessary appearances at hearings or
      depositions also shall not be billed, unless expressly authorized by Lead Counsel.

  12. Attorneys assigned to work on projects must have an appropriate level of experience
      suitable for the task. Partners and shareholders should not bill substantial time better
      suited for associates, and associates should not bill substantial time for work better suited
      for paralegals.

  13. Time spent recording or monitoring your time should not be included.

  14. Time devoted to internal filing or other ministerial tasks should not be included.

  15. No time entry for a single day should exceed 9 hours a day, unless the attorney is
      preparing for and/or participating in a deposition, a hearing, trial, a discovery deadline, or
      some other exigency that requires it that is specifically set forth in the billing description.

  16. For attorneys assigned to document review, no daily entry should exceed 7.5 hours unless
      pre-approved in writing by co-lead counsel.

  17. The hourly rate for document review will be capped at $350.

Expenses:

  1. Each firm must submit summary expense reports to Ian Engdahl
     (iengdahl@hausfeld.com)       with        a     cc:       to      Bryan      Bleichner
     (bbleichner@chestnutcambronne.com), Jason Hartley (hartley@hartleyllp.com), Douglas
     Millen (dmillen@fklmlaw.com), and Megan Jones (mjones@hausfeld.com) on a monthly
     basis. Actual invoices substantiating the information set forth in the monthly expense

                                                 3
         CASE 0:20-cv-01319-JRT-HB Document 29-1 Filed 07/17/20 Page 5 of 5

                                                            Privileged and Confidential Attorney Work
                                                           Product and Attorney Client Communication

      reports shall be maintained by each firm, but shall only be submitted if and when
      requested by Lead Counsel.

   2. All expenses for the period from inception through [DATE] shall be reported no later
      than [DATE]. Thereafter, monthly time reports must be submitted by the 15th of the
      following month (e.g., July 2020’s time and expenses shall be submitted by August 15,
      2020.)

   3. All expenses must be reasonable in amount and related to an assigned task.

   4. Expense descriptions must be itemized according to the following specific task codes:

             1. Copying
             2. Online Research
             3. Postage or other Delivery Services
             4. Travel
             5. Court fees
             6. Experts
             7. Mediators / Special Masters
             8. Investigators
             9. Meals

   5. All expenses must be supported by documentation.

   6. First or business class air fare is not permitted for domestic flights unless pre-approved by
      Lead Counsel.

   7. Hotel accommodations may not exceed $400 per night unless pre-approved by Lead
      Counsel.

   8. No dinner may exceed $75.00 per person; for other meals, the limit is $45.00.

   9. Incidentals (hotel mini-bar that is not a meal replacement, laundry, movies, etc.) are not to
      be charged to the case.

   10. General overhead expenses must be excluded.

   11. Internal copying shall not exceed $.20 per page.

                                         Sincerely,

/s/ Bryan Bleichner        /s/ Jason Hartley          /s/ Douglas Millen        /s/ Megan Jones
Bryan Bleichner            Jason Hartley              Douglas Millen            Megan Jones

                                                4
